DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2, & 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/642,930 (reference application) and over claims 1-2, and 4 of copending Application No. 16/642,913. Although the claims at issue are not identical, they are not patentably distinct from each other because each application recited the structure and arrangement of a power steering system below the floor a vehicle cabin comprising; a coaxial motor above a hydraulic system with a multiple oil pumps, and plurality of shafts for rotation assistance from the steering wheel.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mosler (WO 2006002790 – translation provided) in further view of Taura (JP 2014091441 – English translation provided)
Claim 1; 
Mosler teaches a steering device 1 to be mounted on a vehicle, the steering device comprising: a power steering unit 7; and a coaxial motor 25 provided directly above the power steering unit (Fig. 1) and including an output shaft arranged coaxially with an input shaft of the power steering unit. (Fig. 1, 17)
Taura teaches a power steering unit below the floor of a vehicle cabin. (Fig. 5, 4 & 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the power steering arrangement of Taura with the power steering system of Mosler to improve cabin space and driver impact safety. (Taura, ¶0010-¶0011)
Claim 2;
Mosler as modified teaches a steering shaft (Fig. 1, - near 15) connected at one end to a steering wheel 19 and connected at another end to the input shaft 16 of the power steering unit (– connected via 17 & 9), wherein the output shaft of the coaxial motor 16 is arranged coaxially (Fig. 1) with the steering shaft.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mosler (WO 2006002790 – translation provided) in view of Taura (JP 2014091441 – English translation provided) and in further view of Suzuki (JP 2013010380 – provided by applicant)
Claim 3; 
Mosler as modified teaches the coaxial motor together is controlled by a control device 30. Mosler teaches the control unit operates on inputs of acceleration (¶0024) but does not explicitly mention torque. Mosler also does not teach the motor and hydraulic unit are controlled together by a singular unit. 
Suzuki teaches the coaxial motor together with the power steering unit is controlled by a control device 70 such that a rotational direction and a rotation amount (Fig. 2) calculated on a basis of torque (Fig. 4/5 – Y axis) and a steering angle (Fig. 4/5 – X axis) of the steering wheel are achieved.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the control system of Suzuki with the power steering system of Mosler modified by Tuara to allow for improved steering performance and safety (Suzuki, ¶0002, ¶0005). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mosler (WO 2006002790 – translation provided) in view of Taura (JP 2014091441 – English translation provided) and in further view of Bohner (US 6102150)
Mosler as modified above teaches the power steering unit is hydraulic ¶0013. Mosler does not teaches a plurality of oil pumps are connected to the power steering unit. 
Bohner teaches the power steering unit is hydraulic (Col. 1, Lines 66-67), and a plurality of oil pumps (Fig. 1, 10 & 16) are connected to the power steering unit 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the hydraulic pump provisions of Bohner with the power steering system of Mosler modified by Tuara to allow for redundancy for a reliable power steering system. (Bohner, Col.2, Lines 33-40)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citation of power steering arrangements of merit are cited on the PTO-892 for reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/M.A.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611